Title: To Thomas Jefferson from Joseph Forster, 14 September 1805
From: Forster, Joseph
To: Jefferson, Thomas


                  
                     May it please Your Excellency!
                     Philadelphia, September 14. 1805.
                  
                  With the deepest submission and profoundest veneration for Your Excellencys high dignity and worth, I most humbly beg leave to approach Your benevolence with was follows.
                  Sir,
                  I am the young man, who had assumed the boldness of waiting on Your Excellency some time ago with certificates from Europe.   Since that period, I have gained a much more perfect Knowledge of the printing business and also a tolerable intimacy with the political state of the affairs of this country, than I could have any pretentions to heretofore.   And as the greatest stretch of my ambition is to render myself a useful member of society in the display of my abilities for the good of the community, and that of our present happy form of good government in these United States, with which I am so highly pleased, and now well acquainted. But, Sir, to my great vexation and regret I am deprived of the means! If I had about three hundred weight of German long primer, which would amount to about 160 Dollars, and a printing Press. If therefore Your Excellency be pleased to take my case into Your wise and prudent consideration by procuring me the above quantity, Your Excellency may rest fully assured, that I shall in the most speedy manner make a return for Your humility towards me.   I also humbly beg leave to inform Your Excellency, that I am now favoured with the sanction of many of the most respectable subscribers.   His Excellency Thomas McKean, the Revd. Helmuth, Muhlenberg, Esqr. &c. &c. in Phila.; Samuel Sitgreaves Esqr. Henry Spering Esqr. Prothonotary, in Easton, (Penn.); Revd. Van Vleck, Hazelius in Nazareth; Revd. Charles Bishop, Revd. Benade in Bethlehem &c. &c. have subscribed. I have in all 430 Subscribers to my Pelican. But I am at a Stop for types, and Knows not, what to do, or how to begin, as I have no money, and so type founders Mr. Binny and Ronaldson, will not let me have the letters, unless I have ready money, or give security for the payment in 30 days
                  In this state then of calamitous suspension and disapointment without a friendly prop to lean upon, I am therefore with the greatest reluctance obliged to lay a truly sorrowful state of my case at Your Excellencys feet, most humbly imploring Your Excellencys friendly attention to a poor young German!
                  May Almighty God of his infinite mercy and goodness be Your Excellency’s protection against all foreign and domestic foes, 
                  Shall be the constant and fervent prayer of Your Excellencys poor well wisher and 
                  most obedient Servant
                  
                     Joseph Forster, printer
                      at Mr. Shweitzer, corner of Fourth & Rch. street
                  
               